Citation Nr: 1507491	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-33 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to September 1945.  He died in June 1991.  The Veteran's former surviving spouse died in December 2011.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 action by the Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Columbia, South Carolina currently has jurisdiction over the claim. 

The issue of whether the December 2012 VA Form-9 from M.K. is an informal claim for accrued benefits is referred to Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

On May 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to accrued benefits was requested.


CONCLUSION OF LAW

1. The criteria for withdrawal of the appeal of entitlement to accrued benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the appellant of the information and evidence needed to substantiate and complete the claim. 

The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.
 
Withdrawal of appeal of entitlement to accrued benefits.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). 

Withdrawal may be made by the appellant.  Id.  In this case, correspondence was received from the Veteran in May 2014 stating that she wished to withdraw the appeal for entitlement to accrued benefits.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to accrued benefits and it is dismissed.
Case History

In this case, we must note the history of the case.  The claim for accrued benefits was entered by F. T.  When asked to supply information regarding payments made on behalf of the deceased, evidence documented that F. T. had not made any payments.  Rather, payments were made by another adult relative; M. K.  A statement of the case was issued to F. T.in November 2012.  Thereafter, a substantive appeal was not executed by F. T.  Rather, a VA Form 9 was executed by M. K.  

In essence, the payments were not made by F. T. and no substantive appeal was received from F. T.  Therefore, in addition to the request to withdraw, the case would have been otherwise dismissed.  The issue of whether M. K. may have entered a timely informal claim has been referred to the AOJ.  However, M. K. is not a proper party to this appeal.


ORDER

The appeal of entitlement to accrued benefits is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


